DETAILED ACTION

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the controller housing must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Silber (U.S. 6,702,522).
In re Claim 18, Silber teaches forming a level ground surface at the remote location.  Figure 1 shows what appears to be a level bottom layer block (22) for foundation (20) indicating a level surface. (Column 9, Lines 4-11) A foundation grid of interconnected blocks (20,24,5,26,27,28,29) is established upon said level ground surface.   At least one leg (94) of said structure is mounted to a surface of one of said blocks of said foundation grid such that all legs of the structure are supported by at least one foundation grid; and securing a plurality of enclosure panels (6) about a periphery of the at least one foundation grid to enclose the structure therein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki (JP 2010065453) in view of Silber (U.S. 6,702,522).
In re Claim 1, Iwasaki teaches a foundation system for supporting a structure thereon comprising: a plurality of blocks (1,7,20), each block having at least three sides; at least two recesses (2,4) formed in the at least three sides of each block; a plurality of 
Iwasaki does not teach enclosure panels mountable to said blocks along an edge thereof so as to form an enclosure about a perimeter of the foundation grid.
Silber teaches a fence (16) made of enclosure panels mountable to said blocks along an edge thereof so as to form an enclosure about a perimeter of the foundation grid.  (Figures 1,2)
In re Claim 2, Iwasaki modified by Silber has been previously discussed.  Iwasaki teaches that a structure is supported on the foundation grid of said blocks (1,7,20),.  (Abstract, Paragraph 0001, Figures 1-14)  Siber also teaches a structure (10,12,14) is supported on the foundation grid of said blocks (20,24,5,26,27,28,29).  (Figures 1-12)
In re Claims 3-5, Iwasaki modified by Silber has been previously discussed.  The Iwasaki blocks (1,7,20) and the Siber blocks (20,24,28) are capable of receiving a foot member of the structure.  Siber further teaches at least one block of the foundation grid is configured to have mounting system(90,92,95,96) formed on a surface thereof to engage with the foot member (12,96) of the structure.  The mounting system comprises a plurality of holes (32) formed in a central region of the block with each hole configured to receive a bolt for securing the foot member of the structure to the block. (Figures 1-12).
 In re Claims 6, Iwasaki modified by Silber has been previously discussed.  Figure 2 of Silber shows multiple blocks (24) within the foundation grid that are configured to comprise the mounting system (90,95,96) for supporting each foot member of the structure upon said foundation grid.  (Figures 1-12)
In re Claims 7, Iwasaki modified by Silber has been previously discussed.  Claim 1 describes a foundation gird as being formed from adjacent blocks that are secured together.  Figures 9 and 10 of Siber show individual blocks (25,26,27,25’,26’,27’,28,29,28’,29’).  Each of these blocks is capable of having the mounting system (90,95,96) connected to them, either directly or indirectly to support the foot member of the structure.  Figure 1 shows that the blocks can be stacked to form various layers.  Since there are multiple blocks joined together form each layer, then each layer is a foundation grid.
 In re Claims 8, Iwasaki modified by Silber has been previously discussed.  Iwasaki teaches that the blocks are made from fiber reinforced concrete (Paragraphs 0025 and 0026)
In re Claims 9, Iwasaki modified by Silber has been previously discussed.  Iwasaki teaches that the blocks are triangular (Figure 14)
In re Claims 10-13, Iwasaki modified by Silber has been previously discussed.  Iwasaki teaches that the recesses (2,4) are formed in the sides of each block adjacent/close to an upper surface of the block.  The recesses have a hole (8) formed therein that aligns with a hole (13,15) formed in the first end or second end of the connecting plate (10,14) to facilitate securing of the connecting plate within the recess 
In re Claims 14 and 15, Iwasaki modified by Silber has been previously discussed.  Figures 1 and 2 of Silber shown the fence enclosing panels (16) to be in positioned at the outer perimeter of the foundation with the bottom of the panel connected to/supported by the foundation blocks at the foundation perimter.  Iwasaki teaches that the recesses (2,4) are block perimeters.  Connecting plates (10,14) have free ends and can be positioned in the recesses.  Therefore, in the combination, it would be obvious for the bottom/base of the enclosing panels, or the upright posts that form them; to be capable of being attached/mounted either directly or indirectly to the free end of the   connecting plates that are disposed in those recesses.  The examiner noted that the claim language only specifies the capability (mountable) of the mounting the plates.
In re Claim 16, the enclosing panels (16) are shown in Figure1 of Silber to encircle the tower and therefore may be considered a closed structure.  However there does appear to be a gate that allows for an opening in the enclosure.
In re Claim 17, the claim requires a controller housing.  Neither term is defined in the specification or the claims and can refer to virtually anything.  The term is basically a label.  Al that is required is some kind of housing (as casing or cover) that is capable of being mounted to one of the blocks.  Paragraph 1 of Iwasaki teaches that the foundations are for supporting solar panels, electrical and communications equipment, tanks, etc.  These structures also have casings or housings that would be mounted to the blocks with the structure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158. The examiner can normally be reached Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM G BARLOW/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633